Citation Nr: 1141737	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  11-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In connection with his appeal, the Veteran testified before the undersigned Acting Veterans Law Judge in Washington, D.C., via videoconference in September 2011.  A transcript of the hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he was exposed to pesticides and/or herbicides during service in Korea.  Initially, the Board notes that the Veteran's service records are unavailable and presumed to have been destroyed in a fire at the storage facility.  When service treatment records are destroyed, the Board has a heightened obligation to provide explanations of reasons or bases for its findings and to consider the benefit-of-the-doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  

The Veteran's testimony at the hearing was to the effect that while working on or around the flight line/runway he was exposed to the chemicals sprayed to kill the underbrush approximately twice per month, and became nauseated when at those times.  He essentially contends that the exposure caused or contributed to the development of his Parkinson's disease.  

In March 2010, the Veteran's private doctor stated that the Veteran's movement disorder could be associated with Agent Orange and pesticides.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Thus, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all pathology pertaining to Parkinson's disease prior to readjudicating his appeal.  

The Board notes that effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea from April 1968.  38 C.F.R. § 3.307 (a)(6)(iv).  The Board notes that while Parkinson's disease has been added to the list of presumptive diseases associated with exposure to herbicides during service, in this case, the records reflect service in Korea, from March 1952 to March 1953.  Regardless, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes that while a September 2010 response from the U.S. Army and Joint Services Records Research Center (JSRRC) is to the effect that herbicides were used in Korea between 1968 and 1969, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  The M21-1MR manual provides guidelines for verifying exposure to herbicides outside of Vietnam and the demilitarized zone in Korea.  Specifically, under M21-1MR, Part IV, Subpart ii, 2.C.10.n., once the Veteran has provided the approximate dates (i.e., within a 60 day period), location, and nature of the alleged exposure, the RO is to submit a request to Compensation and Pension (C&P) Services via email, furnishing the Veteran's detailed description of exposure and requesting a review of the Department of Defense's (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged by the Veteran.  The above provisions have not been applied to the Veteran's claim.  Evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  As such, the Board finds that the RO must develop the claim in a manner consistent with the above provisions.  

The Veteran has also submitted a Department of Defense article pertaining to pesticide exposure and a number of health problems.  The Board further notes that while a January 2011 letter from the Armed Forces Pest Management Board (AFPMB) notes it did not possess information regarding the use of pesticides near or adjacent to the Veteran's unit during the relevant period, the AOJ has not attempted to obtain the information from available alternate sources.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Submit a request to Compensation and Pension (C&P) Services via email, furnishing the Veteran's detailed description of exposure and requesting a review of the Department of Defense's (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged by the Veteran.  If it is determined that herbicides were used, the name of the chemical compound utilized should be obtained if possible. 

2.  Attempt to obtain information regarding the use of pesticides in association with the Veteran's contentions from alternate sources.  All efforts in this regard should be documented in the claims file.  

3.  After completion of the above, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of Parkinson's disease.  The claims file must be made available for review in conjunction with the evaluation and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner express an opinion, in the positive or negative, in terms of whether it is at least as likely as not that Parkinson's disease had an onset during service or within the initial post service year, or is otherwise related to service, to include exposure to herbicides and/or pesticides, if research determines it is more likely than not that such exposure occurred.  

The rationale for all findings and conclusions should be set forth in a legible report.

4.  After completion of the above, readjudicate the Veteran's claim.  All development should be reviewed for compliance with this remand and all opinions obtained should be reviewed for adequacy.  Any further action in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



